DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the magnetic member does not have an item number.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic member of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the limitation “a section of the passage in a plane passing through the first axis comprises a first section line and a second section line and a distance between two points that are closest to each other in the first section line and the second section line is less than or equal to 5 mm” renders the claim indefinite, as the limitation has no actual meaning.  Firstly, the planes, lines and points are not real, and only represent hypotheticals that can be drawn upon a device.  Further, with only the axis as a fixed spatial point, a plane passing through the axis can represent any possible plane, so long as that plane is not parallel to the axis (and thus would not pass through).  The further two lines can represent any two possible lines, as can the two points on these lines.  As such, this limitation can be drawn upon any device to meet these limitations.  In the interest of compact prosecution, the Examiner must note that any device would in fact meet this limitation. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelleher, (US 2022/0134530).

Regarding claim 1, Kelleher discloses: An electric tool (Abstract, “A power tool”), comprising: 
an output member (Fig. 11B, rotor shaft 74) for outputting power; 
a motor (Fig. 11A, motor 28) used to drive the output member to move to output power; and 
a housing  (Fig. 11A, motor housing 29) provided with an accommodation cavity (FIG. 30B depicts a perspective view of the inside of the motor housing 29) used to accommodate the motor; 
wherein the motor comprises: 
a rotor shaft (Fig. 11B, rotor shaft 74) configured to rotate around a first axis; 
a rotor core (Fig. 40, rotor assembly 72) that synchronously rotates with the rotor shaft ([0112] “In an embodiment, rotor assembly 72 includes a rotor shaft 74, a rotor lamination stack 76 mounted on and rotatably attached to the rotor shaft 74”); and 
a stator (Fig. 12, , stator assembly 70) component comprising a coil winding (Fig. 25A, coil windings 86); 
wherein the stator component surrounds the first axis to separate the accommodation cavity into a first space (Fig. 13, center bore 88) and a second space (Fig. 13, slots 84), the rotor core is disposed in the first space, the coil winding is disposed in the second space, and, along a direction of the first axis, the first space comprises a first end away from the output member (Fig. 12, towards the right side of page) and a second end close to the output member (Fig. 12, towards the left side of page); and 
wherein the motor further comprises: 
a first end cover (Fig. 13, first end insulator 92, or rear bearing 78) disposed at the first end of the first space to seal the first space at the first end of the first space; and 
a second end cover  (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ), disposed at the second end of the first space, arranged to form a passage (Fig. 13, gap 91) between the second end cover and a structure surrounding the first space with the passage  (Fig. 13, gap 91) being configured to place the first space into communication with the second space.

Regarding claim 2, Kelleher further discloses: the second end cover (Fig. 12, back plate 60 having a first side 62 ) rotates with the rotor shaft  (Fig. 11B, rotor shaft 74).

Regarding claim 3, Kelleher further discloses: the electric tool further comprises a fan  (Fig. 12, fan 37) fixedly connected to the rotor shaft  ([0104] “airflow through the air intake 36 is generated via motor fan 37, which is rotatably attached to the motor 28”) whereby, when the fan rotates, barometric pressure in the first space (Fig. 13, center bore 88) is less than barometric pressure in the second space (Fig. 13, slots 84) (as seem in Figure 8, the arrows represent amounts of air flow, which directly relate to pressure.  It can be seen that the central core has a different amount of arrows and hence flow than the region of the slots, 84.  This difference dictates that a pressure differential exists.  It is irrelevant as to which is greater or lesser, as reversal of the fan can reverse the pressure differential).

Regarding claim 4, Kelleher further discloses: the passage (Fig. 13, gap 91) comprises a narrowest passage portion having a smallest sectional area in a plane perpendicular to an extension direction of the passage, the first space (Fig. 13, center bore 88) extends along the direction of the first axis, and a sectional area of the narrowest passage portion is less than a largest sectional area of the first space in a plane perpendicular to the first axis.

Regarding claim 5, Kelleher further discloses: the stator component  (Fig. 12, stator assembly 70) further comprises a stator core (Fig. 13, cylindrical lamination stack 80) comprising a yoke portion (Fig. 13, stator ring 83) and multiple tooth portions (Fig. 13, stator teeth 82) extending from the yoke portion, an insulation frame (Fig. 13, insulating shield 90) is at least partially disposed between the stator core and the coil winding, the insulation frame (Fig. 13, insulating shield 90) comprises a front end portion close to the output member (Fig. 13, right side of 90) and a rear end portion away from the output member, and the first end cover (Fig. 13, first end insulator 92) is connected to the rear end portion of the insulation frame.

Regarding claim 6, Kelleher further discloses: the insulation frame (Fig. 13, insulating shield 90) further comprises multiple enclosure portions (Fig. 26b, tips 85) that are spaced apart in a circumferential direction around the first axis, the enclosure portions form an opening used to make the tooth portion (Fig. 13, stator teeth 82) exposed, and the motor further comprises a spacer (Fig. 26b, insulation inserts 260) disposed between two adjacent enclosure portions (Fig. 26b, tips 85).

Regarding claim 7, Kelleher further discloses: the passage (Fig. 13, gap 91) is formed between the second end cover (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ) and an end surface of the front end portion.


Regarding claim 8, Kelleher further discloses: the second end cover (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 )is fixedly connected to the rotor shaft.

Regarding claim 9, Kelleher further discloses: a section of the passage in a plane passing through the first axis comprises a first section line and a second section line and a distance between two points that are closest to each other in the first section line and the second section line is less than or equal to 5 mm (see 112B above.  All devices can meet this limitation).

Regarding claim 10, Kelleher further discloses: the electric tool further comprises a fan (Fig. 12, fan 37) fixedly connected to the rotor shaft ([0104] “airflow through the air intake 36 is generated via motor fan 37, which is rotatably attached to the motor 28”) and the second end cover (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ) is fixedly connected to the fan.

Regarding claim 12, Kelleher further discloses: the electric tool further comprises an air director (Fig. 3, exhaust vents 58, or maybe air intakes 36) comprising an annular portion (Fig. 30b, motor housing 29) around the first axis, a space enclosed by the annular portion and the first space combines into an annular space sealed relative to the second space in a radial direction perpendicular to the first axis, and the passage is formed between the second end cover  (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ) and an end surface of the annular portion.


Regarding claim 13, Kelleher further discloses: an annular groove (see Examiner illustration 1) is formed on the second end cover (Fig. 12, back plate 60 having a first side 62 ), the annular portion (Fig. 30b, motor housing 29) is embedded into the annular groove, and there is a gap between the annular portion and a groove wall of the annular groove ([0113], “fan 37 is located at or outside an open end of the motor housing 28 with a baffle 330 arranged between the stator assembly 70 and the fan 37.”).

    PNG
    media_image1.png
    304
    363
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 14, Kelleher further discloses: the passage (Fig. 13, gap 91) comprises a first passage portion extending along a first line direction (The lengthwise portion represents a first line direction), a second passage portion extending along a second line direction (The depth-wise portion represents a second line direction), and the first line direction intersects with the second line direction.

Regarding claim 15, Kelleher further discloses: the second end cover is connected to a magnetic member ([0112], “In various implementations, the rotor lamination stack 76 can include a series of flat laminations attached together via, for example, an interlock mechanical, an adhesive, an overmold, etc., that house or hold two or more permanent magnets (PMs) therein. The permanent magnets may be surface mounted on the outer surface of the lamination stack 76 or housed therein.”).


Regarding claim 17, Kelleher discloses: An angle grinder ([0090], “Power tool 10 as shown herein is an angle grinder”), comprising: 
an output shaft  (Fig. 11B, rotor shaft 74) used to install an abrasive disc; 
a motor (Fig. 11A, motor 28) used to drive the output shaft to rotate; and 
a housing (Fig. 11A, motor housing 29) provided with an accommodation cavity used to accommodate the motor; 
wherein the motor comprises: 
a rotor shaft (Fig. 11B, rotor shaft 74) configured to rotate around a first axis; 
a rotor core (Fig. 40, rotor assembly 72) synchronously rotating with the rotor shaft ([0112] “In an embodiment, rotor assembly 72 includes a rotor shaft 74, a rotor lamination stack 76 mounted on and rotatably attached to the rotor shaft 74”); and 
a stator  (Fig. 12, , stator assembly 70) component comprising a coil winding (Fig. 25A, coil windings 86), 
wherein the stator component surrounds the first axis to separate the accommodation cavity into a first space (Fig. 13, center bore 88) and a second space (Fig. 13, slots 84), the rotor core is disposed in the first space, the coil winding is disposed in the second space, and, along a direction of the first axis, the first space comprises a first end away from the output member (Fig. 12, towards the right side of page) and a second end close to the output member (Fig. 12, towards the left side of page); and 
wherein the motor further comprises: 
a first end cover (Fig. 13, first end insulator 92, or rear bearing 78) disposed at the first end of the first space to seal the first space at the first end of the first space; and 
a second end cover  (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ), disposed at the second end of the first space, arranged to form a passage (Fig. 13, gap 91) between the second end cover and a structure surrounding the first space with the passage  (Fig. 13, gap 91) being configured to place the first space into communication with the second space.

Regarding claim 18, Kelleher further discloses: the angle grinder further comprises a fan (Fig. 12, fan 37) fixedly connected to the rotor shaft ([0104] “airflow through the air intake 36 is generated via motor fan 37, which is rotatably attached to the motor 28”), whereby, when the fan rotates, barometric pressure in the first space (Fig. 13, center bore 88) is less than barometric pressure in the second space, and the second end cover rotates with the rotor shaft (Fig. 13, slots 84) (as seem in Figure 8, the arrows represent amounts of air flow, which directly relate to pressure.  It can be seen that the central core has a different amount of arrows and hence flow than the region of the slots, 84.  This difference dictates that a pressure differential exists.  It is irrelevant as to which is greater or lesser, as reversal of the fan can reverse the pressure differential).

Regarding claim 19, Kelleher further discloses:  the angle grinder further comprises an air director  (Fig. 3, exhaust vents 58, or maybe air intakes 36) comprising an annular portion (Fig. 30b, motor housing 29) around the first axis, a space enclosed by the annular portion and the first space  (Fig. 13, center bore 88) combines into an annular space sealed relative to the second space  (Fig. 13, slots 84) in a radial direction perpendicular to the first axis, the passage is formed between the second end cover  (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ) and an end surface of the annular portion, an annular groove (see Examiner illustration 1) is formed on the second end cover (Fig. 12, back plate 60 having a first side 62 ), the annular portion is embedded into the annular groove and there is a gap between the annular portion and a groove wall of the annular groove ([0113], “fan 37 is located at or outside an open end of the motor housing 28 with a baffle 330 arranged between the stator assembly 70 and the fan 37.”). 

Regarding claim 20, Kelleher discloses: A sander ([0090], “It should be understood, however, that the teachings of this disclosure may apply to any other power tool including, but not limited to, a saw, drill, sander, and the like. “ ), comprising: a baseboard (Fig. 1, flange 25) used to install sandpaper; 
a motor (Fig. 11A, motor 28) used to drive the baseboard to move; and 
a housing  (Fig. 11A, motor housing 29) provided with an accommodation cavity used to accommodate the motor; wherein 
the motor comprises: 
a rotor shaft (Fig. 11B, rotor shaft 74) configured to rotate around a first axis; 
a rotor core (Fig. 40, rotor assembly 72) synchronously rotating with the rotor shaft ([0112] “In an embodiment, rotor assembly 72 includes a rotor shaft 74, a rotor lamination stack 76 mounted on and rotatably attached to the rotor shaft 74”); and 
a stator (Fig. 12, , stator assembly 70) component comprising a coil winding (Fig. 25A, coil windings 86); wherein 
the stator component surrounds the first axis to separate the accommodation cavity into a first space (Fig. 13, center bore 88) and a second space (Fig. 13, slots 84), the rotor core is disposed in the first space, the coil winding is disposed in the second space, and along a direction of the first axis, the first space comprises a first end away from the output member  (Fig. 12, towards the right side of page) and a second end close to the output member (Fig. 12, towards the left side of page); and 
a first end cover (Fig. 13, first end insulator 92, or rear bearing 78) disposed at the first end of the first space to seal the first space at the first end of the first space; and 
a second end cover  (Fig. 13, second end insulator 94 or back plate 60 having a first side 62 ), disposed at the second end of the first space, arranged to form a passage (Fig. 13, gap 91) between the second end cover and a structure surrounding the first space with the passage  (Fig. 13, gap 91) being configured to place the first space into communication with the second space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being obvious by Kelleher, (US 2022/0134530).

Regarding claim 11, Kelleher discloses: the electric tool further comprises a fan (Fig. 12, fan 37) fixedly connected to the rotor shaft  ([0104] “airflow through the air intake 36 is generated via motor fan 37, which is rotatably attached to the motor 28”).

Kelleher does not explicitly disclose: the fan is made of aluminum.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an aluminum fan, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Kelleher discloses the device of claim 1.


Kelleher does not explicitly disclose: first end cover is made of a rubber material.


It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a rubber end cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731